Citation Nr: 1501528	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a right leg condition.

3.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran testified at the October 2014 Board hearing that he was treated by a Dr. Woodward post service.  See Virtual VA, document labeled Hearing Transcript, receipt date of November 10, 2014, p. 8.  There are no records from Dr. Woodward of record.  Second, the Veteran submitted a July 2010 letter from Dr. B.D., neurologist, who referenced a referral from Dr. S.O.  There are no medical records from Dr. S.O. of record.  As there is evidence of missing relevant private treatment records, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Second, the Veteran testified that he was placed on light duty, due to his injuries, after his motorcycle accident and for the remainder of his active military service.  The April 2011 VA examiner reasoned that the Veteran's disabilities were not related to service based on the lack of any serial profile coding change restrictions or disabilities.  The electronic claims folder does not include the Veteran's personnel file.  In light of the fact that the examiner's opinion is based on the Veteran's lack of evidence of change in restriction of activities, the Veteran's personnel records must be obtained to determine the Veteran's work assignments after the motorcycle accident.  

Third, in April 2012, the Veteran was afforded a VA examination.  In light of the above referenced development, the Veteran should be afforded another VA examination which addresses the Veteran's contentions of neck, right leg and knee problems after the motorcycle accident and shortly after discharge from service.

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the electronic claims, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records to confirm the Veteran's work assignments after his 1969 motorcycle accident.  All efforts to obtain personnel records must be documented in the file and federal agencies must provide a negative response if records are unavailable.

2.  Obtain all recent VA treatment records since June 2012 and associate them with the electronic claims file.

3.  Contact the Veteran and request that he provide or authorize the release of records from Drs. Woodward and S.O. and any other private facility where the Veteran has been assessed or treated for his neck and right leg/knee problems.  See Board hearing in Virtual VA, document labeled Hearing Transcript, receipt date of November 10, 2014, p. 8; see also July 2010 letter from Dr. B.D. in VBMS, document labeled Medical Treatment Record - Non Governmental Facility, receipt date of October 20, 2010.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Then, schedule the Veteran for a VA examination.  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinions.  The examiner is asked to offer opinions as to the following questions:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed neck disability began in or are related to active service.

The examiner's attention is directed to the June 1969 and 1973 service treatment notes which indicate that the Veteran was involved in a motorcycle accident.  The examiner's attention is also directed to the fact that the Veteran is service-connected for traumatic brain injury as a result of this accident. 

The examiner's attention is also directed to the April 2011 VA treatment note from Dr. J.B. which indicates that the "[i]t is likely that this traumatic event began the degenerative proves of [the Veteran's] cervical and lumbar spine that continues to this day" and the July 2010 Dr. B.D. letter which indicates that the Veteran's degenerative disc disease of the neck is a result of his 1969 motorcycle accident.  

(b)  Opine whether the Veteran has any right leg disability.

(c)  If so, opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right leg disability began in or are related to active service.

(d)  Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee disability began in or are related to active service.

The examiner's attention is directed to the June 1969 service treatment note which shows treatment for a right leg injury and right knee pain and swelling.  The examiner's attention is also directed to the Veteran's statement that his right thigh aches and has burning sensation.  See Board hearing in Virtual VA, document labeled Hearing Transcript, receipt date of November 10, 2014, p. 15.

The examiner should provide a complete rationale for the conclusions reached.  

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


